Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mickey Gill on 2/8/22.

The application has been amended as follows:
Claim 1:
An electronic device comprising: a housing; a display including a first panel having a plurality of pixels interposed between a first surface and a second surface opposite the first surface, a cover layer disposed on the first surface, and a second panel disposed on the second surface; and a sensor coupled to the second surface of the first panel of the display, wherein the display includes an opening in the second panel, wherein at least a portion of the sensor is disposed in the opening, wherein the second panel includes: a first layer coupled to the first panel on one surface of the second panel, and a second layer coupled to the first layer on a surface opposite the one surface, wherein the opening includes a first opening in the first layer, wherein the first opening is provided in a closed area of a second opening in the second layer, and wherein a circumference of the first opening is spaced apart from a circumference of the second opening in the second layer; and the second layer includes a conductive layer configured to provide electrical shielding, and wherein the first layer includes a layer configured to provide optical shielding; and the sensor is attached to the second surface of the first panel through an adhesive material disposed in the first opening, and wherein the electronic device further includes: a light shielding material disposed in a mounting area of the second surface of the first panel between the adhesive material and the first opening.
Claim 11:
A display module comprising: a first panel including a first surface, a second surface opposite the first surface, and a plurality of pixels interposed between the first surface and the second surface; a cover layer disposed on the first surface of the first panel; a second panel disposed on the second surface of the first panel; and a sensor coupled to the second surface of the first panel, wherein the second panel includes a first layer coupled to the first panel on one surface of the second panel and a second layer coupled to the first layer, on a surface opposite to the one surface, wherein the second panel includes an opening extending through the second panel, wherein at least a portion of the sensor is disposed in the opening, wherein the opening includes a first opening in the first layer, wherein the first opening is provided inside a closed area of a second opening in the second layer, and wherein a circumference of the first opening is spaced apart from a circumference of the second opening on the second layer; and the second layer includes a conductive layer configured to provide electrical shielding, and wherein the first layer includes a layer configured to provide optical shielding; and the sensor is attached to the second surface of the first panel through an adhesive material disposed in the first opening, and wherein the electronic device further includes: a light shielding material disposed in a mounting area of the second surface of the first panel between the adhesive material and the first opening.
Claims 2-3, 12-13: (Canceled)
Claims 6, 9: change “claim 2” to –claim 1--.
Claims 4-5: change “claim 3” to –claim 1--.
Claims 16, 19: change “claim 12” to –claim 11--.
Claims 14-15: change “claim 13” to –claim 11--.



Allowable Subject Matter
Claims 1, 4-11, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the first opening is provided in a closed area of a second opening in the second layer, and wherein a circumference of the first opening is spaced apart from a circumference of the second opening in the second layer; and the second layer includes a conductive layer configured to provide electrical shielding, and wherein the first layer includes a layer configured to provide optical shielding; and the sensor is attached to the second surface of the first panel through an adhesive material disposed in the first opening, and wherein the electronic device further includes: a light shielding material disposed in a mounting area of the second surface of the first panel between the adhesive material and the first opening, as set forth in the combination of the independent claims.
With respect to claim 11, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the first opening is provided inside a closed area of a second opening in the second layer, and wherein a circumference of the first opening is spaced apart from a circumference of the second opening on the second layer; and the second layer includes a conductive layer configured to provide electrical shielding, and wherein the first layer includes a layer configured to provide optical shielding; and the sensor is attached to the second surface of the first panel through an adhesive material disposed in the first opening, and wherein the electronic device further includes: a light shielding material disposed in a mounting area of the second surface of the first panel between the adhesive material and the first opening, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Kwon (US 20190073505), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841